PER CURIAM.
Due to a miscalculation on our part the decree rendered by us, among other things, condemned Batteford, defendant, to pay to Yates, plaintiff, the sum of $373.30, with interest, etc.. The amount should have been $420, with interest, etc., instead of $373.30.
It is therefore ordered, adjudged, and decreed that the decree rendered by us on January 11, 1932, be and it is amended so as to correct the figures $373.30 as they appear in the original decree to read $420.00.
The rehearing requested is refused.
Rehearing refused.